DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 12/5/22.  Claims 21-40 are pending in the application.  Claims 1-20 were cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 21, 23, 24, 31, 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill et al. (US 2013/0173560).
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill, and further in view of Balluru et al. (US 9,311,301).
Claim(s) 25, 26, 28-30, 35, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill, and further in view of Borthwick et al. (US 7,899,796).
Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Borthwick, and further in view of Balluru et al. (US 9,311,301).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 31, 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill et al. (US 2013/0173560).

With respect to claim 21, McNeill teaches a method for blocking data including a number of records, each record having a value corresponding to one or more attributes associated therewith, the method comprising:
assigning sequential order numbers to a set of attributes (McNeill, pa 0046, It is possible to define a total ordering on properties… If we have a total orderings of properties we can define a total ordering on block keys by sorting them lexicographically by property.), a first order corresponding to a first attribute (McNeill, pa 0047, In one non-limiting approach, we select a small number of top level properties such as name and social security number to do the initial blocking & pa 0049, we use the ordering on block keys to define a binomial tree where each node contains a list of block keys and is the parent of nodes that have keys that come later in the ordering appended to the list.); 
for the first attribute, creating a first level data block for each unique value of the first attribute, each created first level data block having a predetermined maximum number of records that include a unique value of the first attribute that can be assigned thereto (McNeill, Fig. 8 top-level blocking 210 & pa 0048, The algorithm that creates the blocks and subblocks takes as input a set of records and a maximum block size M. All the input records are grouped into blocks defined by the top-level properties. & pa 0052, In FIG. 3, the Block function creates the top-level blocks);
storing each record in the created first level data block that corresponds to the unique value of the first attribute of the record (McNeill, pa 0047, In one non-limiting approach, we select a small number of top level properties such as name and social security number to do the initial blocking & pa 0048, All the input records are grouped into blocks defined by the top-level properties);
in response to determining, for a particular first level data block, that a number of records stored therein exceeds the predetermined maximum number of records for the first level data block (McNeill, pa 0048, Those top-level blocks that are not above the maximum size are set aside.)
determining, for the particular first level data block, a level number of the particular first level data block, the determined level number corresponding to an ordinality of a sequential order number assigned to an attribute for which the particular first level data block was created (McNeill, pa 0047, In one non-limiting approach, we select a small number of top level properties such as name and social security number to do the initial blocking, and a broader set of sub-blocking properties which are used to subdivide oversized sets (see FIG. 4 item 150). & 0049, we use the ordering on block keys to define a binomial tree where each node contains a list of block keys and is the parent of nodes that have keys that come later in the ordering appended to the list.); 
determining a subset of attributes of the set of attributes, the subset of attributes including a next attribute having a next assigned order number and every attribute in the subset of attributes having an assigned order number that is less than the next assigned order number, the next assigned order number immediately following the determined level number (McNeill, Fig. 8, sub-blocking 230 & pa 0048, The remaining oversized blocks are partitioned into sub-blocks by sub-blocking properties that the records they contain share, and those properties are appended to the key. The process is continued recursively or iteratively until all sub-blocks have been whittled down to an acceptable size.);
storing each record in the created next level data block that corresponds to the unique value of the next attribute of the record (McNeill, pa 0057, Blocks smaller than that threshold are sub-blocked entirely in memory.); and 
creating a group of data blocks associated with the first attribute, the group of data blocks including each first level data block and each next level data block (McNeill, Fig. 8 & pa 0058, create the blocks and sub blocks)

With respect to claim 23, McNeill teaches the method of claim 21, further comprising: assigning sequential order numbers to a further set of attributes; and repeating the method for the further set of attributes (McNeill, pa 0046, It is possible to define a total ordering on properties… If we have a total orderings of properties we can define a total ordering on block keys by sorting them lexicographically by property, pa 0047, In one non-limiting approach, we select a small number of top level properties such as name and social security number to do the initial blocking & pa 0049, we use the ordering on block keys to define a binomial tree where each node contains a list of block keys and is the parent of nodes that have keys that come later in the ordering appended to the list.).

With respect to claim 24, McNeill teaches the method of claim 23, wherein the set of attributes and the further set of attributes include different attributes (McNeill, pa 0047, In one non-limiting approach, we select a small number of top level properties such as name and social security number to do the initial blocking, and a broader set of sub-blocking properties which are used to subdivide oversized sets (see FIG. 4 item 150).).

With respect to claims 31, 33, and 34, the limitations are essentially the same as claims 21, 23, and 24, and are thus rejected for the same reasons.

With respect to claim 40, the limitations are essentially the same as claim 21, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McNeill, and further in view of Balluru et al. (US 9,311,301).

With respect to claim 22, McNeill teaches the method of claim 21, as discussed above. McNeill doesn't expressly discuss wherein values corresponding to the attributes in the subset of attributes comprise an empty value corresponding to an attribute other than the first attribute.
Balluru teaches wherein values corresponding to the attributes in the subset of attributes comprise an empty value corresponding to an attribute other than the first attribute (Balluru, Col. 10 Li. 35-37, A null feature set is also permissible, as a null set may be helpful to not make any decision when the penalty of a mis-prediction is high.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McNeill with the teachings of Balluru because it provides for not making a decision when the penalty of a mis-prediction is high (Balluru, Col. 10 Li. 36-37).

Claim(s) 25, 26, 28-30, 35, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill, and further in view of Borthwick et al. (US 7,899,796).

With respect to claim 25, McNeill teaches the method of claim 23, wherein: 
each created next level data block has a predetermined maximum number of records that include the unique value of the next attribute that can be assigned thereto (McNeill, Fig. 8, sub-blocking 230 & pa 0048, The remaining oversized blocks are partitioned into sub-blocks by sub-blocking properties that the records they contain share, and those properties are appended to the key. The process is continued recursively or iteratively until all sub-blocks have been whittled down to an acceptable size.).
Borthwick teaches the remainder of claim 25:
the method further comprises: 
receiving a record having a non-empty value corresponding to an attribute (Borthwick, Col. 11 Li. 24-28, blocking fields 10 are input to a "read configuration parameters" block 20 which provides configuration parameters to create an RIHI structure for each blocking column (block 22) based on the master data source 104 and the staging data source 102.); 
identifying at least one group of data blocks associated with the attribute (Borthwick, Col. 11 Li. 28-35, Then, for each hash ID for each blocking column (block 24), the exemplary illustrative non-limiting algorithm asks "how many records have this hash ID in this column?" [decision block 90]. The exemplary illustrative non-limiting implementation discards record/ID/high ID (block 26), generates an oversized set 72 if m<count, and generates an output set 12 if 1<count<m.); and 
for each identified group of data blocks: 
identifying all full data blocks, wherein full data blocks are those in which a number of records stored exceeds the corresponding predetermined maximum number of records (Borthwick, Col. 11, Li. 34-40, Referring now to FIG. 6, the oversized set 72 may be iteratively processed by repeating exemplary illustrative non-limiting steps for each oversize blocking set M (block 28). For each blocking field B whose index is greater than the largest index used to create M (block 30)); and 
identifying an additional data block that has fewer than the corresponding predetermined maximum number of records stored therein and that has a level number that is at least as large as a highest level number of the identified full data blocks (Borthwick, Col. 11 Li. 41-44, categorizes records M into new blocking sets M_i based on RIHI for B (block 32)--accepting RIHI for B file 76 as in input.); and 
comparing the received record with each record of the identified full data blocks and with the additional data block (Borthwick, Col. 11 Li. 45-47, the algorithm may then categorize M_i based on count of # of ID's and M_i (decision block 92).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McNeill with the teachings of Borthwick because the user can easily specify their preferred tradeoff between faster performance on the one hand and achieving a very low rate of missed matches on the other hand (Borthwick, Col. 1 Li. 62-63).

With respect to claim 26, McNeill in view of Borthwick teaches the method of claim 21, the limitations are essentially the same as claim 25 and are rejected for the same reasons.

With respect to claim 28, McNeill teaches the method of claim 26, further comprising deduplicating the data based on a comparison result (Borthwick, Col. 28 Li. 3-4, Process 79 of FIG. 4 removes any duplicate matching record pairs from the merged output.).

With respect to claim 29, McNeill teaches the method of claim 26, wherein comparing the received record includes loading into a memory the identified full data blocks and the additional data block for performing a comparison in the memory (Borthwick, Col. 22 Li. 9-12, If the memory is not full (Process 410) and we are not done with processing those blocks whose cardinality lies between LB and UB (Process 416), we go back to Process 404 and get the next block.).

With respect to claim 30, McNeill teaches the method of claim 29, wherein the predetermined maximum number of records is determined based on a size of the memory (McNeill, pa 0056, Our system addresses this with the BLOCKING-REDUCER algorithm. In that algorithm we examine the records in a block one at a time, accumulating them in an in-memory buffer. However, if the block is oversized we will not accumulate all the records in the buffer. Instead as soon as the buffer contains more than the maximum number of records allowed in a block, we flush its contents to the oversized blocks destination).

With respect to claims 31-36, 38, and 39, the limitations are essentially the same as claims 21-26 and 28-30, and are thus rejected for the same reasons.


Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Borthwick, and further in view of Balluru et al. (US 9,311,301).

With respect to claim 27, McNeill in view of Borthwick teaches the method of claim 26, as discussed above.  McNeill in view of Borthwick doesn't expressly discuss the additional block being further associated with an attribute of the subset of attributes that has an empty value.
Balluru teaches wherein the additional data block is further associated with an attribute of the subset of attributes that has an empty value. (Balluru, Col. 10 Li. 35-37, A null feature set is also permissible, as a null set may be helpful to not make any decision when the penalty of a mis-prediction is high.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McNeill in view of Borthwick with the teachings of Balluru because it provides for not making a decision when the penalty of a mis-prediction is high (Balluru, Col. 10 Li. 36-37).

With respect to claim 37, the limitations are essentially the same as claim 27, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 101
With regard to claim 40, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claim 40.  

Rejection under 35 U.S.C. 103
Applicant argues that McNeill fails to teach “assigning sequential order numbers to a set of attributes to establish an order of attributes in the set of attributes” because the block key of McNeill is not a sequential order number.  The Examiner respectfully disagrees.  The block keys are not equivalent to an order number.  Rather, the block keys correspond to attributes used to create data blocks.  The block keys can be ordered to create a binomial tree (McNeill, pa 0049).  By defining an ordering on proprieties (attributes), order numbers are assigned to a set of attributes (McNeill, pa 0046).  They are sequential because they are an “order” that is followed to create the tree (McNeill, pa 0049).
	Applicant further argues that McNeill fails to teach “determining, for the particular first level data block, a level number of the particular first level data block, the determined level number corresponding to an ordinality of a sequential order number assigned to an attribute for which the particular first level data block was created” because a key generated for a sub-block is not a level number corresponding to an ordinality of a sequential order number.  The Examiner respectfully disagrees.  The key is not equivalent to a level number.  Rather, the keys correspond to attributes used to create data blocks.  The block keys can be ordered to create a binomial tree (McNeill, pa 0049).  As seen in Fig. 2 of McNeill, the tree has different levels, where each level has different attributes associated with it.  When blocks are oversized, they are subdivided into sub-blocks (pa 0047).  Therefore, to create a binomial tree, a level number is determined when oversized blocks are encountered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169